Title: Thomas Jefferson to Thomas Ritchie, 19 September 1813
From: Jefferson, Thomas
To: Ritchie, Thomas


          Dear Sir Monticello Sep. 19. 13.
          The inclosed biographical Notice of our late minister mr Barlow was prepared for some of the public papers of Europe, and has been forwarded to me by one of it’s authors. you will see subscribed to it as much of their names as they chuse to communicate. I inclose it to you supposing it possible you might think it worthy of translation and of publication in your paper. when done with I shall be glad to recieve the original again. I avail myself with pleasure of the occasion of assuring you of my great esteem and respect.
          Th:
            Jefferson
        